Exhibit 10.8

VENTURE LOAN AND SECURITY AGREEMENT

Dated as of June 30, 2006

by and between

HORIZON TECHNOLOGY FUNDING COMPANY LLC,

a Delaware limited liability company

76 Batterson Park Road

Farmington, CT 06032

as Lender

and

INFINITY PHARMACEUTICALS, INC.,

a Delaware corporation

780 Memorial Drive

Cambridge, MA 02139

as Borrower

Commitment Amount Loan A: $5,000,000

Commitment Amount Loan B: $2,500,000

Commitment Termination Date Loan A: June 30, 2006

Commitment Termination Date Loan B: June 30, 2006



--------------------------------------------------------------------------------

The Lender and Borrower hereby agree as follows:

AGREEMENT

1. Definitions and Construction.

1.1 Definitions. As used in this Agreement, the following capitalized terms
shall have the following meanings:

“Account Control Agreement” means deposit or investment account control
agreements among the Borrower, Oxford Finance Corporation and Silicon Valley
Bank or State Street bank and Trust Company or an agreement acceptable to Lender
which perfects via control Lender’s security interest in Borrower’s deposit
accounts and/or accounts-holding securities.

“Affiliate” means any Person that owns or controls directly or indirectly ten
percent (10%) or more of the stock of another entity, any Person that controls
or is controlled by or is under common control with such Persons or any
Affiliate of such Persons and each of such Person’s officers, directors, joint
venturers or partners.

“Agreement” means this certain Venture Loan and Security Agreement by and
between Borrower and Lender dated as of the date on the cover page hereto (as it
may from time to time be amended or supplemented in writing signed by the
Borrower and Lender).

“Borrower” means the Borrower as set forth on the cover page of this Agreement.

“Borrower’s Home State” means Massachusetts.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banking institutions are authorized or required to close in Connecticut or
Borrower’s Home State.

“Claim” has the meaning given such term in Section 10.3 of this Agreement

“Code” means the Uniform Commercial Code as adopted and in effect in the State
of Connecticut, as amended from time to time; provided that if by reason of
mandatory provisions of law, the creation and/or perfection or the effect of
perfection or non-perfection of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than Connecticut, the term “Code” shall also mean the Uniform Commercial Code as
in effect from time to time in such jurisdiction for purposes of the provisions
hereof relating to such creation, perfection or effect of perfection or
non-perfection.

“Collateral” has the meaning given such term in Section 4.1 of this Agreement.

“Commitment Amount” means collectively, Commitment Amount Loan A and Commitment
Amount Loan B.

 

1



--------------------------------------------------------------------------------

“Commitment Amount Loan A” and “Commitment Amount Loan B” each have the
respective meanings as set forth on the cover page of this Agreement.

“Commitment Fee” has the meaning given such term in Section 2.6(c) of this
Agreement.

“Commitment Termination Date” means collectively, Commitment Termination Date
Loan A and Commitment Termination Date Loan B.

“Commitment Termination Date Loan A” and “Commitment Termination Date Loan B”
each have the respective meanings as set forth on the cover page of this
Agreement.

“Default” means any event which with the passing of time or the giving of notice
or both would become an Event of Default hereunder.

“Default Rate” means the per annum rate of interest equal to eighteen percent
(18%), but such rate shall in no event be more than the highest rate permitted
by applicable law to be charged on commercial loans in a default situation.

“Disclosure Schedule” means Exhibit A attached hereto.

“Environmental Laws” means all foreign, federal, state or local laws, statutes,
common law duties, rules, regulations, ordinances and codes, together with all
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authorities, in each case
relating to environmental, health, safety and land use matters, including the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Clean Air Act, the Federal Water Pollution Control Act of 1972, the Solid
Waste Disposal Act, the Federal Resource Conservation and Recovery Act, the
Toxic Substances Control Act and the Emergency Planning and Community
Right-to-Know Act.

“Equity Securities” of any Person means (a) all common stock, preferred stock,
participations, shares, partnership interests, membership interests or other
equity interests in and of such Person (regardless of how designated and whether
or not voting or non-voting) and (b) all warrants, options and other rights to
acquire any of the foregoing.

“ERISA” has the meaning given to such term in Section 7.12 of this Agreement.

“Event of Default” has the meaning given to such term in Section 8 of this
Agreement.

“Funding Certificate” means a certificate executed by a Responsible Officer of
Borrower substantially in the form of Exhibit B or such other form as Lender may
agree to accept.

“Funding Date” means any date on which a Loan is made to or on account of
Borrower under this Agreement.

“GAAP” means generally accepted accounting principles as in effect in the United
States of America from time to time, consistently applied.

 

2



--------------------------------------------------------------------------------

“Good Faith Deposit” has the meaning given such term in Section 2.6(a) of this
Agreement.

“Governmental Authority” means (a) any federal, state, county, municipal or
foreign government, or political subdivision thereof, (b) any governmental or
quasi-governmental agency, authority, board, bureau, commission, department,
instrumentality or public body, (c) any court or administrative tribunal, or
(d) with respect to any Person, any arbitration tribunal or other
non-governmental authority to whose jurisdiction that Person has consented.

“Hazardous Materials” means all those substances which are regulated by, or
which may form the basis of liability under, any Environmental Law, including
all substances identified under any Environmental Law as a pollutant,
contaminant, hazardous waste, hazardous constituent, special waste, hazardous
substance, hazardous material, or toxic substance, or petroleum or petroleum
derived substance or waste.

“Indebtedness” means, with respect to Borrower or any Subsidiary, the aggregate
amount of, without duplication, (a) all obligations of such Person for borrowed
money, (b) all obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments, (c) all obligations of such Person to pay the
deferred purchase price of property or services (excluding trade payables aged
less than one hundred eighty (180) days), (d) all capital lease obligations of
such Person, (e) all obligations or liabilities of others secured by a Lien on
any asset of such Person, whether or not such obligation or liability is
assumed, (f) all obligations or liabilities of others guaranteed by such Person,
and (g) any other obligations or liabilities which are required by GAAP to be
shown as debt on the balance sheet of such Person. Unless otherwise indicated,
the term “Indebtedness” shall include all Indebtedness of Borrower and the
Subsidiaries.

“Indemnified Person” has the meaning given such term in Section 10.3 of this
Agreement.

“Intellectual Property” shall mean (a) all of the Borrower’s right, title and
interest, whether now owned or existing or hereafter acquired or arising, in and
to all domestic and foreign copyrights, copyright registrations and copyright
applications, whether or not registered or filed with any governmental
authority, together with (i) all renewals thereof, (ii) all present and future
rights of the Borrower under all present and future license agreements relating
thereto, whether the Borrower is licensee or licensor thereunder, (iii) all
income, royalties, damages and payments now or hereafter due and/or payable to
the Borrower thereunder or with respect thereto, including, without limitation,
damages and payments for past, present or future infringements thereof, (iv) all
of the Borrower’s present and future claims, causes of action and rights to sue
for past, present or future infringements thereof, and (v) all rights
corresponding thereto throughout the world (collectively “Copyright Rights”);
(b) all of the Borrower’s right, title and interest, whether now owned or
existing or hereafter acquired or arising, in and to all United States and
foreign patents, and pending and abandoned United States and foreign patent
applications, including, without limitation, the inventions and improvements
described or claimed therein, together with (i) any reissues, divisions,
continuations, certificates of re-examination, extensions and
continuarions-in-part thereof, (ii) all present and future rights of the
Borrower under all present and future license agreements relating thereto,
whether the Borrower is licensee or licensor thereunder, (iii) all income,
royalties, damages and payments

 

3



--------------------------------------------------------------------------------

now or hereafter due and/or payable to the Borrower thereunder or with respect
thereto, including, without limitation, damages and payments for past, present
or future infringements thereof, (iv) all of the Borrower’s present and future
claims, causes of action and rights to sue for past, present or future
infringements thereof, and (v) all rights corresponding thereto throughout the
world (collectively “Patent Rights”); (c) all of the Borrower’s right, title and
interest, whether now owned or existing or hereafter acquired or arising, in and
to all domestic and foreign trademarks, trademark registrations, trademark
applications and trade names, whether or not registered or filed with any
governmental authority, together with (i) all renewals thereof, (ii) all present
and future rights of the Borrower under all present and future license
agreements relating thereto, whether the Borrower is licensee or licensor
thereunder, (iii) all income, royalties, damages and payments now or hereafter
due and/or payable to the Borrower thereunder or with respect thereto,
including, without limitation, damages and payments for past, present or future
infringements thereof, (iv) all of the Borrower’s present and future claims,
causes of action and rights to sue for past, present or future infringements
thereof, and (v) all rights corresponding thereto throughout the world and all
goodwill related to the foregoing (collectively “Trademark Rights”); (d) all
present and future licenses and license agreements of the Borrower, and all
rights of the Borrower under or in connection therewith, whether the Borrower is
licensee or licensor thereunder, including, without limitation, any present or
future franchise agreements under which the Borrower is franchisee or
franchisor, together with (i) all renewals thereof, (ii) all income, royalties,
damages and payments now or hereafter due and/or payable to the Borrower
thereunder or with respect thereto, including, without limitation, damages and
payments for past, present or future infringements thereof, (iii) all claims,
causes of action and rights to sue for past, present or future infringements
thereof, and (iv) all rights corresponding thereto throughout the world
(collectively “License Rights”); (e) all present and future trade secrets of the
Borrower; and (f) all other present and future intellectual property of the
Borrower.

“Lender” means the Lender as set forth on the cover page of this Agreement.

“Lender’s Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, documentation, administration and funding of the Loan Documents;
and Lender’s reasonable attorneys’ fees, costs and expenses incurred in
amending, modifying, enforcing or defending the Loan Documents (including fees
and expenses of appeal or review), including the exercise of any rights or
remedies afforded hereunder or under applicable law, whether or not suit is
brought, whether before or after bankruptcy or insolvency, including without
limitation all fees and costs incurred by Lender in connection with Lender’s
enforcement of its rights in a bankruptcy or insolvency proceeding filed by or
against Borrower or its Property.

“Lien” means any voluntary or involuntary security interest, pledge, bailment,
lease, mortgage, hypothecation, conditional sales and title retention agreement,
encumbrance or other lien with respect to any Property in favor of any Person.

“Loan” means each advance of credit to Borrower made under this Agreement, and
“Loans” means, collectively, all such advances of credit.

“Loan A” means the advance of credit to Borrower under this Agreement in the
Commitment Amount Loan A.

 

4



--------------------------------------------------------------------------------

“Loan B” means the advance of credit to Borrower under this Agreement, if any,
in the Commitment Amount Loan B.

“Loan Documents” means, collectively, this Agreement, the Notes, the Warrant and
all other documents, instruments and agreements entered into in connection with
this Agreement, all as amended or extended from time to time.

“Loan Rate” means, with respect to each Loan, the per annum rate of interest
(based on a year of twelve 30-day months) equal to the 11.25% plus the
difference, whether positive or negative, between (i) the one month LIBOR Rate
(rounded to the nearest one hundredth percent), as reported in the Wall Street
Journal on the date which is five (5) Business Days before the Funding Date for
such Loan (or, if the Wall Street Journal is not published on such date, the
next earlier date on which it is published) and (ii) 4.64%.

“Maturity Date” means, with respect to Loan A, September 1, 2009, or if earlier,
the date of acceleration of Loan A following an Event of Default or the date of
prepayment, whichever is applicable and, with respect to Loan B, the date which
is thirty-nine (39) months after the first day of the month following the month
in which Loan B is made, or the date of prepayment, whichever is applicable.

“Merger Agreement” means a certain Agreement and Plan of Merger and
Reorganization dated as of April 11, 2006 by and among Discovery Partners
International, Inc., Darwin Corp. and Borrower.

“Note” means each promissory note executed in connection with a Loan in
substantially the form of Exhibit C attached hereto, and, collectively, “Notes”
means all such promissory notes.

“Obligations” means all debt, principal, interest, fees, charges, expenses and
attorneys’ fees and costs and other amounts, obligations, covenants, and duties
owing by Borrower to Lender of any kind and description pursuant to or evidenced
by the Loan Documents (other than the Warrant) whether or not for the payment of
money), whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, including all Lender’s Expenses.

“Officer’s Certificate” means a certificate executed by a Responsible Officer
substantially in the form of Exhibit D or such other form as Lender may agree to
accept.

“Payment Date” has the meaning given such term in Section 2.2(a) of this
Agreement.

“Permitted Indebtedness” means and includes:

(a) Indebtedness of Borrower to Lender;

(b) Indebtedness arising from the endorsement of instruments in the ordinary
course of business;

 

5



--------------------------------------------------------------------------------

(c) Indebtedness existing on the date hereof and set forth in the Disclosure
Schedule and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension;

(d) Indebtedness incurred pursuant to a secured loan arrangement entered into by
and between the Borrower and Oxford Finance Corporation (or its designee) in
connection with a certain Master Loan and Security Agreement dated as of
October 16, 2002 and amended as of March 31, 2006, all schedules and exhibits
thereto, and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct or any
contingent obligor with respect thereto is not changed, as a result of or in
connection with such refinancing, refunding, renewal or extension;

(e) Indebtedness secured by Liens permitted under clause (j) of the definition
of Permitted Liens;

(f) Indebtedness incurred in connection with any license, joint venture,
partnership, corporate collaboration or project financing in the ordinary course
of business involving the Borrower’s Intellectual Property;

(g) Indebtedness owed from the Borrower to any Subsidiary;

(h) Indebtedness existing in the books of any entity acquired by the Borrower in
a transaction permitted under this Agreement together with any Indebtedness
incurred for the purpose of refinancing such existing Indebtedness; provided
that such Indebtedness is in existence on the date of such acquisition and is
not created in anticipation thereof;

(i) Indebtedness consisting of trade debt incurred in the ordinary course of
business and guarantees by the Borrower of any Subsidiary indebtedness not
otherwise prohibited hereunder;

(j) Indebtedness incurred in the ordinary course of business consisting of
obligations from any interest rate, interest rate cap or collar, currency or
currency swap or other agreements or arrangement designed to protect the
Borrower against fluctuations in interest rates or currency exchange rates;

(k) Indebtedness with a maturity not to exceed six (6) months;

(1) Subordinated Indebtedness; and

 

6



--------------------------------------------------------------------------------

(m) Other Indebtedness aggregating not in excess of One Million Dollars
($1,000,000).

“Permitted Liens” means and includes:

(a) liens in favor of Lender;

(b) liens for taxes not yet due or for taxes being contested in good faith for
which adequate reserves have been established and which do not involve, any
imminent sale, forfeiture or loss of any of the Collateral;

(c) inchoate material men’s, mechanic’s, repairmen’s and similar liens arising
by operation of law in the normal course of business for amounts which are not
delinquent;

(d) Liens existing on the date hereof and set forth in the Disclosure Schedule
and any refinancings, renewals or extensions thereof, provided that the property
covered thereby is not changed and the amount secured or benefited thereby is
not increased except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing, renewals or extensions;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Liens imposed by ERISA;

(f) Liens on assets of any entity acquired by the Borrower or any of its
Subsidiaries in a transaction permitted under this Agreement; provided that such
Liens are in existence on the date of such acquisition and are not created in
anticipation thereof;

(g) Liens securing Indebtedness permitted under clauses (d), (f) or (j) of the
definition of Permitted Indebtedness;

(h) any interest or title of a lessor under any lease entered into by the
Borrower or any other subsidiary in the ordinary course of its business and
covering only the assets so leased; and

(i) Liens consisting of statutory or contractual liens in favor of banks or
institutions holding, providing or issuing Borrower’s deposit accounts and
certificates of deposits, easements affecting real property, and Liens in the
nature of performance bonds or security deposits arising in the ordinary course
of business; and

(j) Liens upon any Equipment and proceeds, leasehold improvements and soft costs
acquired by Debtor after the date hereof to secure (i) the purchase price
(including the refunding to the Borrower of the purchase price) of such
equipment or other personal property, or (ii) lease obligations or indebtedness
incurred solely for the purpose of financing such Equipment and proceeds,
leasehold improvements and soft costs; provided that (A) such Liens are confined
solely to the Equipment so financed, leasehold improvements, soft costs and
proceeds thereof and the amount secured does not exceed the price thereof, and
(B) no such Lien

 

7



--------------------------------------------------------------------------------

shall be created, incurred, assumed or suffered to exist in favor of Borrower’s
officers, directors or shareholders holding five percent (5%) or more of
Borrower’s equity securities.

“Person” means and includes any individual, any partnership, any corporation,
any business trust, any joint stock company, any limited liability company, any
unincorporated association or any other entity and any domestic or foreign
national, state or local government, any political subdivision thereof, and any
department, agency, authority or bureau of any of the foregoing.

“Prepayment” means to prepay, redeem, repurchase, defease or otherwise satisfy
any manner prior to the scheduled repayment thereof any Indebtedness (other than
Subordinated Indebtedness) for borrowed money or lease obligations.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, whether tangible or intangible.

“Ratable Portion” means an amount equal to the product of (A) the amount of
Indebtedness owed to Lender at the time multiplied by (B) a fraction, the
numerator of which is the dollar amount of all Prepayments made within that six
(6) month period in excess of Ten Million Dollars ($10,000,000) and the
denominator of which is the sum of (i) all outstanding Indebtedness (other than
Subordinated Indebtedness) and (ii) the Indebtedness owed to Lender.

“Responsible Officer” has the meaning given such term in Section 6.3 of this
Agreement.

“Scheduled Payments” has the meaning given such term in Section 2.2(a) of this
Agreement.

“Solvent” has the meaning given such term in Section 5.11 of this Agreement.

“Subordinated Indebtedness” means any Indebtedness which has been subordinated
to the Obligations on terms and conditions acceptable to Lender in its sole
discretion.

“Subsidiary” means any corporation or other entity of which a majority of the
outstanding Equity Securities entitled to vote for the election of directors or
other governing body (otherwise than as the result of a default) is owned by
Borrower directly or indirectly through Subsidiaries.

“Third Party Equipment” has the meaning given such term in Section 4.8 of this
Agreement.

“Transfer” has the meaning given such term in Section 7.4 of this Agreement.

“Warrant” means the separate warrant or warrants dated on or about the date
hereof in favor of the Lender or its designees to purchase securities of
Borrower.

1.2 Construction. References in this Agreement to “Articles,” “Sections,”
“Exhibits,” “Schedules” and “Annexes” are to recitals, articles, sections,
exhibits, schedules and annexes herein and hereto unless otherwise indicated.
References in this Agreement and each

 

8



--------------------------------------------------------------------------------

of the other Loan Documents to any document, instrument or agreement shall
include (a) all exhibits, schedules, annexes and other attachments thereto,
(b) all documents, instruments or agreements issued or executed in replacement
thereof, and (c) such document, instrument or agreement, or replacement or
predecessor thereto, as amended, modified and supplemented from time to time and
in effect at any given time. The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement or any other Loan Document
shall refer to this Agreement or such other Loan Document, as the case may be,
as a whole and not to any particular provision of this Agreement or such other
Loan Document, as the case may be. The words “include” and “including” and words
of similar import when used in this Agreement or any other Loan Document shall
not be construed to be limiting or exclusive. Unless otherwise indicated in this
Agreement or any other Loan Document, all accounting terms used in this
Agreement or any other Loan Document shall be construed, and all accounting and
financial computations hereunder or thereunder shall be computed, in accordance
with GAAP, and all terms describing Collateral shall be construed in accordance
with the Code. The terms and information set forth on the cover page of this
Agreement are incorporated into this Agreement.

2. Loans; Repayment.

2.1 Commitment.

(a) The Commitment Amount. Subject to the terms and conditions of this Agreement
and relying upon the representations and warranties herein set forth as and when
made or deemed to be made, Lender agrees to lend to Borrower prior to the
Commitment Termination Date Loan A, Loan A in the principal amount of Commitment
Amount Loan A. Subject to the terms and conditions of this Agreement, including,
without limitation, Section 3.3 below, and relying upon the representations and
warranties herein set forth as and when made or deemed to be made, Lender agrees
to lend to Borrower prior to the Commitment Termination Date Loan B, Loan B in
the principal amount of Commitment Amount Loan B.

(b) The Loans and the Notes. The obligation of Borrower to repay the unpaid
principal amount of and interest on each Loan shall be evidenced by a Note
issued to Lender.

(c) Use of Proceeds. The proceeds of each Loan shall be used solely for working
capital or general corporate purposes of Borrower.

(d) Termination of Commitment to Lend. Notwithstanding anything in the Loan
Documents, Lender’s obligation to lend the undisbursed portion of the Commitment
Amount to Borrower hereunder shall terminate on the earlier of (i) at Lender’s
sole election, the occurrence and the continuance of any Default or the
occurrence of any Event of Default (which has not been waived by Lender)
hereunder, and (ii) the Commitment Termination Date. Notwithstanding the
foregoing, Lender’s obligation to lend the undisbursed portion of the Commitment
Amount to Borrower shall terminate if, in Lender’s reasonable judgment, there
has been a material adverse change in the results of operations or financial
condition of Borrower, whether or not arising from transactions in the ordinary
course of business, or there has been any

 

9



--------------------------------------------------------------------------------

material adverse deviation by Borrower from the business plan of Borrower
presented to Lender on or before the date of this Agreement.

2.2 Payments.

(a) Scheduled Payments. Borrower shall make payments of accrued interest only on
the outstanding principal amount of each Loan on the first nine (9) Payment
Dates specified in the Note applicable to such Loan and thirty (30) equal
payments of principal plus accrued interest on the outstanding principal amount
of each Loan on each Payment Date as set forth in the Note applicable to such
Loan (collectively, the “Scheduled Payments”). Borrower shall make such
Scheduled Payments commencing on the date set forth in the Note applicable to
such Loan and continuing thereafter on the first Business Day of each calendar
month (each a “Payment Date”) through the Maturity Date. In any event, all
unpaid principal and accrued interest shall be due and payable in full on the
Maturity Date.

(b) Interim Payment. Unless the Funding Date for a Loan is the first day of a
calendar month, Borrower shall pay the per diem interest (accruing at the Loan
Rate from the Funding Date through the last day of that month) payable with
respect to such Loan on the first Business Day of the next calendar month.

(c) Payment of Interest. Borrower shall pay interest on each Loan at a per annum
rate of interest equal to the Loan Rate. All computations of interest (including
interest at the Default Rate, if applicable) shall be based on a year of twelve
30-day months. Notwithstanding any other provision hereof, the amount of
interest payable hereunder shall not in any event exceed the maximum amount
permitted by the law applicable to interest charged on commercial loans.

(d) Application of Payments. All payments received by Lender prior to an Event
of Default shall be applied as follows: (1) first, to Lender’s Expenses then due
and owing; and (2) second to all Scheduled Payments then due and owing
(provided, however, if such payments are not sufficient to pay the whole amount
then due, such payments shall be applied first to unpaid interest at the Loan
Rate, then to the remaining amount then due). After an Event of Default, all
payments and application of proceeds shall be made as set forth in Section 9.7.

(e) Late Payment Fee. Borrower shall pay to Lender a late payment fee equal to
five percent (5%) of any Scheduled Payment not paid when due.

(f) Default Rate. Borrower shall pay interest at a per annum rate equal to the
Default Rate on any amounts required to be paid by Borrower under this Agreement
or the other Loan Documents (including Scheduled Payments), payable with respect
to any Loan, accrued and unpaid interest, and any fees or other amounts which
remain unpaid after such amounts are due. If an Event of Default has occurred
and the Obligations have been accelerated (whether automatically or by Lender’s
election), Borrower shall pay interest on the aggregate, outstanding accelerated
balance hereunder from the date of the Event of Default until all Events of
Default are cured, at a per annum rate equal to the Default Rate.

 

10



--------------------------------------------------------------------------------

2.3 Prepayments.

(a) Mandatory Prepayment Upon an Acceleration. If the Loans are accelerated
following the occurrence of an Event of Default pursuant to Section 9.1(a)
hereof, then Borrower, in addition to any other amounts which may be due and
owing hereunder, shall immediately pay to Lender the amount set forth in
Section 2.3(b) below, as if the Borrower had opted to prepay on the date of such
acceleration.

(b) Upon ten (10) Business Days’ prior written notice to Lender, Borrower may,
at its option, at any time, prepay all of the Loans, by paying to Lender an
amount equal to (i) any accrued and unpaid interest on the outstanding principal
balance of the Loans; (ii) for each Loan an amount equal to (A) if the Loan is
prepaid within twelve (12) months from the Funding Date thereof, four
(4%) percent of the then outstanding principal balance of the Loan, (B) if the
Loan is prepaid on or after twelve (12) months from the Funding Date thereof but
less than twenty-four (24) months from the Funding Date, three (3%) percent of
the then outstanding principal balance of the Loan, or (C) if the Loan is
prepaid on or after twenty-four (24) months from the Funding Date thereof but
less than thirty-six (36) months from the Funding Date, two (2%) percent of the
then outstanding principal balance of the Loan; and (D) if the Loan is prepaid
on or after thirty-six (36) months from the Funding Date thereof, zero (0%)
percent of the then outstanding principal balance of the Loan; (iii) the
outstanding principal balance of the Loans and (iv) all other sums, if any, that
shall have become due and payable hereunder.

2.4 Other Payment Terms.

(a) Place and Manner. Borrower shall make all payments due to Lender in lawful
money of the United States. All payments of principal, interest, fees and other
amounts payable by Borrower hereunder shall be made, in immediately available
funds, not later than 12:00 p.m. Connecticut time, on the date on which such
payment is due. Borrower shall make such payments to Lender via wire transfer as
follows:

 

Payment via wire transfer:   

Credit:

  

Horizon Technology Funding Company LLC

Bank Name:

  

ABN Amro/LaSalle Bank NA CDO Trust Services

Bank Address:

  

135 South LaSalle Street, Suite 1625

Chicago, Illinois 60603

Attn: Greg Meyers, 312-904-0283

Account No.:

  

2090067 – Trust GL

FFCT-Reference Account Number

  

721771.1

ABA Routing No.:

  

071000505

Reference:

  

Infinity Invoice #                 

 

11



--------------------------------------------------------------------------------

(b) Date. Whenever any payment is due hereunder on a day other than a Business
Day, such payment shall be made on the next succeeding Business Day, and such
extension of time shall be included in the computation of interest or fees, as
the case may be.

2.5 Procedure for Making the Loans.

(a) Notice. Borrower shall notify Lender of the date on which Borrower desires
Lender to make any Loan at least five (5) Business Days in advance of the
desired Funding Date, unless Lender elects at its sole discretion to allow the
Funding Date to be within five (5) Business Days of Borrower’s notice.
Borrower’s execution and delivery to Lender of a Note shall be Borrower’s
agreement to the terms and calculations thereunder with respect to the Loan.
Lender’s obligation to make any Loan shall be expressly subject to the
satisfaction of the conditions set forth in Section 3.

(b) Loan Rate Calculation. Prior to each Funding Date, Lender shall establish
the Loan Rate with respect to such Loan, which shall be set forth in the Note to
be executed by Borrower with respect to such Loan and shall be conclusive in the
absence of a manifest error.

(c) Disbursement. Lender shall disburse the proceeds of each Loan by wire
transfer to Borrower at the account specified in the Funding Certificate for the
Loan.

2.6 Good Faith Deposit; Legal and Closing Expenses; and Commitment Fee.

(a) Good Faith Deposit. Borrower has delivered to Lender a good faith deposit in
the amount of Thirty Seven Thousand Five Hundred Dollars ($37,500) (the “Good
Faith Deposit”). The Good Faith Deposit will be utilized to pay the Commitment
Fee and a portion of the amounts due under Section 2.6(b) below.

(b) Legal, Due Diligence and Documentation Expenses. Concurrently with its
execution and delivery of this Agreement, Borrower shall pay to Lender Lender’s
legal, due diligence and documentation expenses in connection with the
negotiation and documentation of this Agreement and the Loan Documents in an
amount not to exceed Twelve Thousand Dollars ($12,000).

(c) Commitment Fee. Borrower shall pay Lender concurrently with its execution
and delivery of this Agreement a commitment fee in the amount of Thirty Thousand
Dollars ($30,000) (the “Commitment Fee”). The Commitment Fee shall be retained
by Lender and be deemed fully earned upon receipt.

3. Conditions of Loan.

3.1 Conditions Precedent to Closing. At the time of the execution and delivery
of this Agreement, Lender shall have received, in form and substance reasonably
satisfactory to Lender, all of the following (unless Lender has agreed to waive
such condition or document, in which case such condition or document shall be a
condition precedent to the making of any Loan and shall be deemed added to
Section 3.2”):

(a) Loan Agreement. This Agreement duly executed by Borrower and Lender.

 

12



--------------------------------------------------------------------------------

(b) Warrant. The Warrant duly executed by Borrower.

(c) Intercreditor Agreement. Lender and Oxford Finance Corporation shall have
executed an agreement setting forth the rights and responsibilities of Oxford
and Lender, as lenders, with respect to the Borrower and its assets.

(d) Secretary’s Certificate. A certificate of the secretary or assistant
secretary of Borrower with copies of the following documents attached: (i) the
certificate of incorporation and bylaws of Borrower certified by Borrower as
being complete and in full force and effect on the date thereof, (ii) incumbency
and representative signatures, and (iii) resolutions authorizing the execution
and delivery of this Agreement and each of the other Loan Documents.

(e) Good Standing Certificates. A good standing certificate from Borrower’s
state of incorporation and the state in which Borrower’s principal place of
business is located, each dated as of a recent date.

(f) Certificate of Insurance. Evidence of the insurance coverage required by
Section 6.8 of this Agreement.

(g) Consents. All necessary consents of shareholders and other third parties
with respect to the execution, delivery and performance of this Agreement, the
Warrant and the other Loan Documents.

(h) Other Documents. Such other documents and completion of such other matters,
as Lender may reasonably deem necessary or appropriate.

3.2 Conditions Precedent to Making a Loan. The obligation of Lender to make each
Loan is further subject to the following conditions:

(a) No Default. No Default or Event of Default shall have occurred and be
continuing.

(b) Note. Borrower shall have duly executed and delivered to Lender a Note in
the amount of the Loan.

(c) UCC Financing Statements. Lender shall have received such documents,
instruments and agreements, including UCC financing statements or amendments to
UCC financing statements, as Lender shall reasonably request to evidence the
perfection and priority of the security interests granted to Lender pursuant to
Section 4. Borrower authorizes Lender to file any UCC financing statements,
continuations of or amendments to UCC financing statements it deems necessary to
perfect its security interest in the Collateral.

(d) Funding Certificate. Borrower shall have duly executed and delivered to
Lender a Funding Certificate for such Loan.

 

13



--------------------------------------------------------------------------------

(e) Other Documents. Such other documents and completion of such other matters,
as Lender may reasonably deem necessary or appropriate.

3.3 Covenant to Deliver. Borrower agrees (not as a condition but as a covenant)
to deliver to Lender each item required to be delivered to Lender as a condition
to each Loan, if such Loan is advanced. Borrower expressly agrees that the
extension of such Loan prior to the receipt by Lender of any such item shall not
constitute a waiver by Lender of Borrower’s obligation to deliver such item, and
any such extension in the absence of a required item shall be in Lender’s sole
discretion.

4. Creation of Security Interest.

4.1 Grant of Security Interest. Borrower grants to Lender a valid, first
priority (subject to Permitted Liens), continuing security interest in all
presently existing and hereafter acquired or arising Collateral in order to
secure prompt, full and complete payment of any and all Obligations and in order
to secure prompt, full and complete performance by Borrower of each of its
covenants and duties under each of the Loan Documents (other than the Warrant).
The “Collateral” shall mean and include all right, title, interest, claims and
demands of Borrower in and to all personal property of Borrower, including
without limitation, all of the following:

(a) All goods (and embedded computer programs and supporting information
included within the definition of “goods” under the Code) and equipment now
owned or hereafter acquired, including, without limitation, all laboratory
equipment, computer equipment, office equipment, machinery, fixtures, vehicles
(including motor vehicles and trailers), and any interest in any of the
foregoing, and all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing, wherever
located;

(b) All inventory now owned or hereafter acquired, including, without
limitation, all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products including such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returns upon any accounts or other proceeds, including
insurance proceeds, resulting from the sale or disposition of any of the
foregoing and any documents of title representing any of the above, and
Borrower’s books relating to any of the foregoing;

(c) All contract rights and general intangibles (except to the extent included
within the definition of Intellectual Property), now owned or hereafter
acquired, including, without limitation, franchise agreements, blueprints,
drawings, purchase orders, customer lists to the extent permitted by law, route
lists, infringements, claims, non-proprietary software, computer programs,
computer disks, computer tapes, literature, reports, catalogs, design rights,
income tax refunds, payment intangibles, commercial tort claims, payments of
insurance and rights to payment of any kind;

(d) All now existing and hereafter arising accounts, contract rights, royalties,
license rights, license fees and all other forms of obligations owing to
Borrower arising

 

14



--------------------------------------------------------------------------------

out of the sale or lease of goods, the licensing of technology or the rendering
of services by Borrower (subject, in each case, to the contractual rights of
third parties to require funds received by Borrower to be expended in a
particular manner), whether or not earned by performance, and any and all credit
insurance, guaranties, and other security therefor, as well as all merchandise
returned to or reclaimed by Borrower and Borrower’s books relating to any of the
foregoing;

(e) All documents, cash, deposit accounts, letters of credit (whether or not the
letter of credit is evidenced by a writing), certificates of deposit,
instruments, promissory notes, chattel paper (whether tangible or electronic)
and investment property, including, without limitation, all securities, whether
certificated or uncertificated, security entitlements, securities accounts,
commodity contracts and commodity accounts, and all financial assets held in any
securities account or otherwise, wherever located, now owned or hereafter
acquired and Borrower’s books relating to the foregoing; and

(f) Any and all claims, rights and interests in any of the above and all
substitutions for, additions and accessions to and proceeds thereof, including,
without limitation, insurance, condemnation, requisition or similar payments and
proceeds of the sale or licensing of Intellectual Property to the extent such
proceeds no longer constitute Intellectual Property; but

(g) Notwithstanding the foregoing, the Collateral shall not include any
Intellectual Property and contracts which by their terms do not permit or would
be violated by the grant of a lien or security interest in them to the extent
that such terms are enforceable under Section 9-408 of the UCC and assets which
are subject to Liens described in clause (j) of the definition of Permitted
Liens (until such Liens have been terminated, at which time such assets shall be
part of the Collateral); provided, however, that the Collateral shall include
all accounts receivables, accounts, and general intangibles that consist of
rights to payment and proceeds from the sale, licensing or disposition of all or
any part, or rights in, the foregoing (the “Rights to Payment”).

4.2 After-Acquired Property. If Borrower shall at any time acquire a commercial
tort claim, as defined in the Code having a reasonable expected value in excess
of $250,000, Borrower shall immediately notify Lender in writing signed by
Borrower of the brief details thereof and, upon request of Lender, grant to
Lender in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance satisfactory to Lender.

4.3 Duration of Security Interest. Lender’s security interest in the Collateral
shall continue until the payment in full and the satisfaction of all Obligations
and termination of Lender’s commitment to fund the Loans, whereupon such
security interest shall terminate. Lender shall, at Borrower’s sole cost and
expense, execute such further documents and take such further actions as may be
reasonably necessary to make effective the release contemplated by this
Section 4.3, including duly executing and delivering termination statements for
filing in all relevant jurisdictions under the Code; provided, however, that
Lender’s security interest in the Collateral shall not continue with respect to
any Obligations arising from Section 10.3(a) of this Agreement after the
repayment in full of all other Obligations and termination of Lender’s
commitment to fund the Loans.

 

15



--------------------------------------------------------------------------------

4.4 Location and Possession of Collateral. The Collateral is and shall remain in
the possession of Borrower at its location listed on the cover page hereof or as
set forth in the Disclosure Schedule or any other location of which Borrower has
notified Lender as provided herein. Borrower shall remain in full possession,
enjoyment and control of the Collateral (except only as may be otherwise
required by Lender for perfection of its security interest therein).

4.5 Delivery of Additional Documentation Required. Borrower shall from time to
time execute and deliver to Lender, at the request of Lender, all financing
statements and other documents Lender may reasonably request, in form
satisfactory to Lender, to perfect and continue Lender’s perfected security
interests in the Collateral and in order to consummate fully all of the
transactions contemplated under the Loan Documents.

4.6 Right to Inspect. Lender (through any of its officers, employees, or agents)
shall have the right, upon reasonable prior notice, from time to time during
Borrower’s usual business hours, to inspect Borrower’s books and records and to
make copies thereof and to inspect, test, and appraise the Collateral in order
to verify Borrower’s financial condition or the amount, condition of, or any
other matter relating to, the Collateral, provided, that if no Event of Default
shall have occurred, Lender shall not make more than one (1) inspection in any
calendar year. If no Event of Default shall have occurred, Lender shall use its
best efforts to coordinate such inspection with Oxford Finance Corporation.

4.7 Protection of Intellectual Property. Borrower shall protect, defend and
maintain the validity and enforceability of the Intellectual Property necessary
for the operation of its business.

4.8 Lien Subordination. Lender agrees that the Liens granted to it hereunder in
Third Party Equipment shall be subordinate to the Liens of future lenders
providing equipment financing and equipment lessors for equipment and other
personal property acquired by Borrower after the date hereof (“Third Party
Equipment”); provided that such Liens are confined solely to the equipment so
financed and the proceeds thereof and are Permitted Liens. Notwithstanding the
foregoing, the Obligations hereunder shall not be subordinate in right of
payment to any obligations to other equipment lenders or equipment lessors and
Lender’s rights and remedies hereunder with respect to Collateral that does not
constitute Third Party Equipment shall not in any way be subordinate to the
rights and remedies of any such lenders or equipment lessors. So long as no
Event of Default has occurred, Lender agrees to execute and deliver such
agreements and documents as may be reasonably requested by Borrower from time to
time which set forth the lien subordination described in this Section 4.8 and
are reasonably acceptable to Lender. Lender shall have no obligation to execute
any agreement or document which would impose obligations, restrictions or lien
priority on Lender which are less favorable to Lender than those described in
this Section 4.8.

5. Representations and Warranties. Except as set forth in the Disclosure
Schedule, Borrower represents and warrants as follows:

5.1 Organization and Qualification. Borrower is a corporation duly organized and
validly existing under the laws of its state of incorporation and qualified and
licensed to do

 

16



--------------------------------------------------------------------------------

business in, and is in good standing in, any state in which the conduct of its
business or its ownership of Property requires that it be so qualified or in
which the Collateral is located, except for such states as to which any failure
to so qualify would not have a material adverse effect on Borrower.

5.2 Authority, Borrower has all necessary power and authority to execute,
deliver, and perform in accordance with the terms thereof, the Loan Documents to
which it is a party. Borrower has all requisite power and authority to own and
operate its Property and to carry on its businesses as now conducted.

5.3 Conflict with Other Instruments, etc. Neither the execution and delivery of
any Loan Document to which Borrower is a party nor the consummation of the
transactions therein contemplated will conflict with or result in a breach of
any of the terms, conditions or provisions of the certificate of incorporation,
the by-laws, or any other organizational documents of Borrower or any law or any
regulation, order, writ, injunction or decree of any court or governmental
instrumentality or any material agreement or instrument to which Borrower is a
party or by which it or any of its Property is bound or to which it or any of
its Property is subject, or constitute a default thereunder or result in the
creation or imposition of any Lien, other than Permitted Liens.

5.4 Authorization; Enforceability. The execution and delivery of this Agreement,
the granting of the security interest in the Collateral, the incurring of the
Loans, the execution and delivery of the other Loan Documents to which Borrower
is a party and the consummation of the transactions herein and therein
contemplated have each been duly authorized by all necessary action on the part
of Borrower. No authorization, consent, approval, license or exemption of, and
no registration, qualification, designation, declaration or filing with, or
notice to, any Person is, was or will be necessary to (i) the valid execution
and delivery of any Loan Document to which Borrower is a party, (ii) the
performance of Borrower’s obligations under any Loan Document, or (iii) the
granting of the security interest in the Collateral, except for filings and
agreements in connection with the perfection of the security interest in any of
the Collateral or the issuance of the Warrant. The Loan Documents have been duly
executed and delivered and constitute legal, valid and binding obligations of
Borrower, enforceable in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws of general application relating to or affecting the enforcement of
creditors’ rights or by general principles of equity.

5.5 No Prior Encumbrances. Borrower has good and marketable title to the
Collateral, free and clear of Liens except for Permitted Liens. Borrower has
good title and ownership of, or is licensed under, all of Borrower’s current
Intellectual Property. Borrower has not received any communications alleging
that Borrower has violated, or by conducting its business as proposed, would
violate any proprietary rights of any other Person. Borrower has no knowledge of
any infringement or violation by it of the intellectual property rights of any
third party and has no knowledge of any violation or infringement by a third
party of any of its Intellectual Property, in each case as would have a material
adverse effect on Borrower.

5.6 Name; Location of Chief Executive Office. Principal Place of Business and
Collateral. Borrower has not done business under any name other than that
specified on the

 

17



--------------------------------------------------------------------------------

signature page hereof. Borrower’s jurisdiction of incorporation, chief executive
office, principal place of business, and the place where Borrower maintains its
records concerning the Collateral are presently located in the state and at the
address set forth on the cover page of this Agreement unless written notice is
otherwise provided to Lender. The Collateral is presently located at the address
set forth on the cover page hereof or as set forth in the Disclosure Schedule.

5.7 Litigation. There are no actions or proceedings pending by or against
Borrower before any court or administrative agency which would reasonably be
likely to have a material adverse effect on Borrower or the aggregate value of
the Collateral. Borrower does not have knowledge of any such pending or
threatened actions or proceedings, unless previously disclosed to Lender in
writing.

5.8 Financial Statements. All financial statements relating to Borrower or its
Affiliates, if any that have been or may hereafter be delivered by Borrower to
Lender present fairly in all material respects Borrower’s financial condition as
of the date thereof and Borrower’s results of operations for the period then
ended.

5.9 No Material Adverse Effect. No event has occurred and no condition exists
which would reasonably be expected to have a material adverse effect on the
financial condition, business or operations of Borrower since December 31, 2004.

5.10 Full Disclosure. No material representation, warranty or other statement
made by Borrower in any Loan Document (including the Disclosure Schedule),
certificate or written statement furnished to Lender contains any untrue
statement of a material fact or omits to state a material fact necessary in
order to make the statements contained in such certificates or statements not
misleading. There is no fact known to Borrower which materially adversely
affects, or which would in the future be reasonably expected to materially
adversely affect, its ability to perform its obligations under this Agreement.

5.11 Solvency, Etc. Borrower is Solvent (as defined below) and, after the
execution and delivery of the Loan Documents and the consummation of the
transactions contemplated thereby, Borrower will be Solvent. “Solvent” means,
with respect to any Person on any date, that on such date (a) the fair value of
the property of such Person is greater than the fair value of the liabilities
(including, without limitation, contingent liabilities) of such Person, (b) the
present fair saleable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature and (d) such Person
is not engaged in business or a transaction, and is not about to engage in
business or a transaction, for which such Person’s property would constitute an
unreasonably small capital.

5.12 Subsidiaries. Borrower has no Subsidiaries, except as set forth on the
Disclosure Schedule.

5.13 Catastrophic Events; Labor Disputes. Neither Borrower nor its properties is
or has been affected by any fire, explosion, accident, strike, lockout or other
labor dispute,

 

18



--------------------------------------------------------------------------------

drought, storm, hail, earthquake, embargo, act of God or other casualty that
would reasonably be expected to have a material adverse effect on the financial
condition, business or operations of Borrower. There are no disputes presently
subject to grievance procedure, arbitration or litigation under any of the
collective bargaining agreements, employment contracts or employee welfare or
incentive plans to which Borrower is a party, and there are no strikes,
lockouts, work stoppages or slowdowns, or, to the knowledge of Borrower,
jurisdictional disputes or organizing activity occurring or threatened which
would reasonably be expected to have a material adverse effect on the financial
condition, business or operations of Borrower.

6. Affirmative Covenants. Borrower, until the full and complete payment of the
Obligations, covenants and agrees that:

6.1 Good Standing. Borrower shall maintain its corporate existence and its good
standing in its jurisdiction of incorporation and maintain qualification in each
jurisdiction in which the failure to so qualify would reasonably be expected to
have a material adverse effect on the financial condition, operations or
business of Borrower. Borrower shall maintain in force all licenses, approvals
and agreements, the loss of which would reasonably be expected to have a
material adverse effect on its financial condition, operations or business.

6.2 Government Compliance. Borrower shall comply with all statutes, laws,
ordinances and government rules and regulations to which it is subject,
noncompliance with which would reasonably be expected to materially adversely
affect the financial condition, operations or business of Borrower.

6.3 Financial Statements, Reports. Certificates. Borrower shall deliver to
Lender: (a) as soon as available, but in any event within forty-five (45) days
after the end of each month, a company prepared balance sheet, income statement
and cash flow statement covering Borrower’s operations during such period,
subject to year-end audit adjustments and footnotes, certified by Borrower’s
president, treasurer, controller or chief financial officer (each, a
“Responsible Officer”); (b) as soon as available, but in any event within one
hundred twenty (120) days after the end of Borrower’s fiscal year, audited
financial statements of Borrower prepared in accordance with GAAP, together with
an opinion on such financial statements of one of the largest four nationally
recognized or other independent public accounting firms; and (c) as soon as
available, but in any event within ninety (90) days after the end of Borrower’s
fiscal year or the date of Borrower’s board of directors’ adoption, Borrower’s
operating budget and plan for the next fiscal year. From and after such time as
Borrower becomes a publicly reporting company, promptly as they are available
and in any event: (x) within thirty (30) days of the filing of Borrower’s Form
10-K with the Securities and Exchange Commission after the end of each fiscal
year of Borrower, the financial statements of Borrower filed with such Form
10-K, unless publicly available over the internet at no charge; and (y) within
thirty (30) days of filing of Borrower’s Form 10-Q with the Securities and
Exchange Commission after the end of each of the first three fiscal quarters of
Borrower, the financial statements of Borrower filed with such Form 10-Q, unless
publicly available over the internet at no charge. In addition, Borrower shall
deliver to Lender (i) promptly upon becoming available, copies of all
statements, reports and notices sent or made available generally by Borrower to
its security holders in such capacity; and (ii) immediately upon receipt of
notice thereof, a report of any material legal actions pending or overtly
threatened against Borrower or the commencement of

 

19



--------------------------------------------------------------------------------

any action, proceeding or governmental investigation involving Borrower is
commenced that is reasonably expected to result in damages or costs to Borrower
of Two Hundred Fifty Thousand Dollars ($250,000).

6.4 Certificates of Compliance. Each time financial statements are furnished
pursuant to Section 6.3 above, Borrower shall deliver to Lender an Officer’s
Certificate signed by a Responsible Officer in the form of, and certifying to
the matters set forth in Exhibit D hereto.

6.5 Notice of Defaults. As soon as possible, and in any event within five
(5) Business Days after the discovery of a Default or an Event of Default,
Borrower shall provide Lender with an Officer’s Certificate setting forth the
facts relating to or giving rise to such Default or Event of Default and the
action which Borrower proposes to take with respect thereto.

6.6 Taxes. Borrower shall make due and timely payment or deposit of all federal,
state, and local taxes, assessments, or contributions required of it by law or
imposed upon any Property belonging to it, and will execute and deliver to
Lender, on demand, appropriate certificates attesting to the payment or deposit
thereof; and Borrower will make timely payment or deposit of all tax payments
and withholding taxes required of it by applicable laws, including those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income taxes, and, if Lender has a reasonable belief that such payments may not
have been made, will, upon Lender’s request, furnish Lender with proof
satisfactory to Lender indicating that Borrower has made such payments or
deposits; provided that Borrower need not make any payment if the amount or
validity of such payment is contested in good faith by appropriate proceedings
which suspend the collection thereof (provided that such proceedings do not
involve any substantial danger of the sale, forfeiture or loss of any material
item of Collateral or Collateral which in the aggregate is material to Borrower
and that Borrower has adequately bonded such amounts or reserves sufficient to
discharge such amounts have been provided on the books of Borrower).

6.7 Use; Maintenance. Borrower shall keep and maintain all items of equipment
and other similar types of personal property that form any significant portion
or portions of the Collateral in good operating condition and repair and shall
make all necessary replacements thereof and renewals thereto so that the value
and operating efficiency thereof shall at all times be maintained and preserved.
Borrower shall not permit any such material item of Collateral to become a
fixture to real estate or an accession to other personal property (other than
fixtures or items that are leasehold improvements), without the prior written
consent of Lender. Borrower shall not permit any such material item of
Collateral to be operated or maintained in violation of any applicable law,
statute, rule or regulation. With respect to items of leased equipment (to the
extent Lender has any security interest in any residual Borrower’s interest in
such equipment under the lease), Borrower shall keep, maintain, repair, replace
and operate such leased equipment in accordance with the terms of the applicable
lease.

6.8 Insurance. Borrower agrees to maintain general liability insurance and to
keep the Collateral insured against loss or damage by fire and extended coverage
perils, theft, burglary, risk of loss by collision (for any or all Collateral
which are vehicles) and such other

 

20



--------------------------------------------------------------------------------

risks as Lender may reasonably require. The liability insurance coverage shall
be in an amount standard for companies similar to Borrower in Borrower’s
industry in Borrower’s geographic region. The property insurance coverage shall
be in an amount no less than the full replacement value of the Collateral. All
insurance policies shall be in a form, with companies and with deductible
amounts, reasonably acceptable to Lender. Borrower shall, upon request, deliver
to Lender copies of policies or certificates of insurance evidencing such
coverage. Each policy shall name Lender and/or Oxford Finance Corporation as a
loss payee and an additional insured, shall provide for coverage to Lender
regardless of the breach by Borrower of any warranty or representation made
therein, shall not be subject to co-insurance, and shall provide that coverage
may not be canceled or altered by the insurer except upon thirty (30) days prior
written notice (10 days for non-payment) to Lender (the insurance coverage set
forth in the Insurance Certificates provided by Borrower to Lender shall be
deemed acceptable). Borrower appoints Lender as its attorney-in-fact to make
proof of loss, claim for insurance and adjustments with insurers, and to receive
payment of and execute or endorse all documents, checks or drafts in connection
with insurance payments. Lender shall not act as Borrower’s attorney-in-fact
unless an Event of Default exists. Proceeds of insurance with a value in excess
of Two Million Five Hundred Thousand ($2,500,000) shall be applied, at the
option of the Lender, to repair or replace the Collateral or to reduce any of
the Indebtedness. If Borrower fails to obtain insurance as required under
Section 6.8 or to pay any amount or furnish any required proof of payment to
third persons and Lender, Lender may make all or part of such payment or obtain
such insurance policies required in Section 6.8, and take any action under the
policies Lender deems prudent. On or prior to the first Funding Date and prior
to each policy renewal, Borrower shall furnish to Lender certificates of
insurance or other evidence satisfactory to Lender that insurance complying with
all of the above requirements is in effect.

6.9 Security Interest. Assuming the proper filing of one or more financing
statement(s) identifying the Collateral with the proper state and/or local
authorities, the security interests in the Collateral granted to Lender pursuant
to this Agreement (i) constitute and will continue to constitute first priority
security interests (except to the extent any Permitted Liens may have a superior
priority to Lender’s Lien under this Agreement) to the extent security interests
in such Collateral can be perfected by filing financing statements and (ii) are
and will continue to be superior and prior to the rights of all other creditors
of Borrower (except to the extent of such Permitted Liens).

6.10 Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Lender to make effective the purposes of this
Agreement, including without limitation, the continued perfection and priority
of Lender’s security interest in the Collateral.

6.11 Equity Investment. Borrower shall permit Lender or its assignees, subject
to compliance with applicable securities laws, at Lender’s option, to purchase
up to Seven Hundred Fifty Thousand ($750,000) of the securities sold in
Borrower’s next round of private equity financing at the same price and on the
same terms as paid and received by investors generally in such equity financing.
Borrower agrees that it shall endeavor to notify Lender promptly upon the
execution by Borrower of a term sheet or letter of intent setting forth the
terms and conditions of such financing and in any event within thirty (30) days
of such execution.

 

21



--------------------------------------------------------------------------------

6.12 Amendment. Lender and Borrower agree that they will in good faith negotiate
an amendment to the Agreement which shall he effective as of the Effective Time
(as defined in the Merger Agreement) to reflect the business and operations of
the Borrower after the Effective Time (as defined in the Merger Agreement), and
execute and deliver any guarantees, security agreements or other documents, if
any, necessary to continue the Lender’s perfection in the Collateral.

7. Negative Covenants. Borrower, until the full and complete payment of the
Obligations (other than the Obligations arising from the indemnity provisions in
Section 10.3(a)), covenants and agrees that Borrower shall not:

7.1 Chief Executive Office. Change its name, jurisdiction of incorporation,
chief executive office, principal place of business or any of the items set
forth in Section 1 of the Disclosure Schedule without fifteen (15) days prior
written notice to Lender.

7.2 Collateral Control. Subject to its rights under Sections 4.4 and 7.4, remove
any items of Collateral from Borrower’s facility located at the address set
forth on the cover page hereof or as set forth on the Disclosure Schedule,
unless Borrower has provided Lender twenty (20) days prior written notice of any
location of Collateral not previously disclosed to Lender.

7.3 Liens. Create, incur, assume or suffer to exist any Lien of any kind upon
any of the Collateral, whether now owned or hereafter acquired, except Permitted
Liens.

7.4 Other Dispositions of Collateral. Convey, sell, lease or otherwise dispose
of all or any part of the Collateral to any Person (collectively, a “Transfer”),
except for: (i) Transfers of inventory in the ordinary course of business;
(ii) Transfers of worn-out or obsolete equipment; (iii) Transfers constituting
Permitted Liens; (iv) Transfers from a parent or subsidiary of Borrower to
another parent or subsidiary of Borrower in the ordinary course of business;
(v) Transfers of cash in the ordinary course of business or for which adequate
consideration has been given to the Borrower; (vi) Transfers to employees of the
Borrower in connection with an employee benefit program; or (vii) Transfers
other than those described in (i)-(vi) above, in the aggregate not to exceed a
value of Two Hundred Fifty Thousand Dollars ($250,000) in any fiscal year.

7.5 Distributions. (i) Pay any dividends or make any distributions on its Equity
Securities; (ii) purchase, redeem, retire, defease or otherwise acquire for
value any of its Equity Securities (other than repurchases in an aggregate
amount not to exceed Five Hundred Thousand Dollars ($500,000) in any fiscal
year); (iii) return any capital to any holder of its Equity Securities as such;
(iv) make any distribution of assets, Equity Securities, obligations or
securities to any holder of its Equity Securities as such; or (v) set apart any
sum for any such purpose; provided, however, Borrower may pay dividends or make
distributions payable solely in Borrower’s common stock.

7.6 Mergers or Acquisitions. Except for the transactions set forth in the Merger
Agreement (i) merge with or consolidate into any other entity (other than an
acquisition by Borrower of the capital stock or assets of another entity where
(A) the aggregate cash

 

22



--------------------------------------------------------------------------------

consideration paid or to be paid in connection with such acquisition does not
exceed $7,500,000 or (B) the consideration paid by Borrower in such an
acquisition shall be comprised solely of its equity securities), if the
resulting entity’s overall financial condition after the merger or consolidation
is worse than the overall financial condition of Borrower before the merger or
consolidation in Lender’s sole but good faith opinion, or (ii) sell all or
substantially all of its assets or (iii) in any manner terminate its existence,
hi the event the Lender fails to consent to a proposed merger or consolidation
for which its consent is required, then Borrower may prepay the Loans, either
prior to or simultaneously with the closing of the merger or consolidation, as
provided in Section 2.3(b) above.

7.7 Change in Ownership. If Borrower is a privately held corporation, there
shall occur, without the prior written consent of Lender, a change in its
ownership of more than 50% of Borrower’s voting capital stock (other than by the
sale in a public offering or to venture capital investors); provided that, if
such change in ownership consists of an acquisition by an entity with a net
worth of $250,000,000 or greater, Lender’s consent to such change in ownership
shall not be required.

7.8 Transactions With Affiliates. Without the prior written consent of Lender,
directly or indirectly enter into or permit to exist any material transaction
with any Affiliate of Borrower except for (i) transactions disclosed in the
Disclosure Schedule, (ii) transactions related to joint collaborations, joint
ventures, partnerships, corporate collaborations, license agreements or project
financing involving the Borrower’s Intellectual Property and entered into in the
ordinary course of business; or (iii) transactions that are on fair and
reasonable terms and no less favorable to Borrower than would be obtained in an
arm’s length transaction with a nonaffiliated Person.

7.9 Indebtedness Payments. (i) Prepay, redeem, purchase, defease or otherwise
satisfy in any manner prior to the scheduled repayment thereof any Indebtedness
which has been subordinated to the Obligations on terms and conditions
acceptable to Lender in its sole discretion (“Subordinated Indebtedness”)
without the consent of the Lender, which consent shall not be unreasonably
withheld; (ii) prepay, redeem, purchase, defease or otherwise satisfy in any
manner prior to the scheduled repayment thereof any Indebtedness (exclusive of
Subordinated Indebtedness which is governed by clause (i) above) for borrowed
money or lease obligations (each a “Prepayment” and together the “Prepayments”)
in an aggregate amount in excess of Ten Million Dollars ($10,000,000) within any
six (6) month period without also prepaying a Ratable Portion to the Lender; or
(iii) amend, modify or otherwise change the terms of any Indebtedness for
borrowed money or lease obligations so as to accelerate the scheduled repayment
thereof in violation of clauses (i) and (ii) above. For the avoidance of doubt,
Borrower shall be permitted to make regularly scheduled or regularly required
payment, repayment or redemptions of Permitted Indebtedness.

7.10 Indebtedness. Create, incur, assume or permit to exist any Indebtedness
except Permitted Indebtedness.

7.11 Intentionally Omitted.

 

23



--------------------------------------------------------------------------------

7.12 Compliance. Become an “investment company” or a company controlled by an
“investment company” under the Investment Company Act of 1940 or undertake as
one of its important activities extending credit to purchase or carry margin
stock, or use the proceeds of any Loan for that purpose; fail to meet the
minimum funding requirements of the Employment Retirement Income Security Act of
1974, and its regulations, as amended from time to time (“ERISA”), permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business or operations or could reasonably be
expected to cause a material adverse change, or permit any of its Subsidiaries
to do so.

7.13 Maintenance of Accounts. (i) Maintain any deposit account or account
holding securities owned by Borrower except accounts with respect to which
Lender or Oxford Finance Corporation is able to take such actions as it deems
necessary to obtain a perfected security interest in such accounts through one
or more Account Control Agreements; or (ii) grant or allow any other Person
(other than Lender) to perfect a security interest in, or enter into any
agreements with any Persons (other than Lender) accomplishing perfection via
control as to, any of its deposit accounts or accounts holding securities other
than Oxford Finance Corporation.

7.14 Negative Pledge Regarding Intellectual Property. Sell, transfer, assign,
mortgage, pledge, lease, grant a security interest in, or encumber any of its
Intellectual Property, or enter after the date of this Agreement into any
agreement, document, instrument or other arrangement (except with or in favor of
Lender or in connection with Indebtedness described in clauses (d) or (f) of
Permitted Indebtedness) with any entity which directly or indirectly prohibits
or has the effect of prohibiting Borrower from selling, transferring, assigning,
mortgaging, pledging, leasing, granting a security interest in or upon, or
encumbering any of Borrower’s Intellectual Property; provided, however, that
Borrower may (a) grant licenses with respect to its Intellectual Property in
connection with joint ventures, corporate collaborations, financing of
Intellectual Property projects or in the ordinary course of business or
(b) assign or otherwise transfer its Intellectual Property pursuant to
agreements that the Borrower reasonably believes are in, or are not opposed to,
the best interest of the Borrower; provided further, that, Borrower may request
that this covenant be waived in light of compelling special circumstances which
require the pledge of any Intellectual Property to another creditor and Lender
shall not unreasonably withhold its consent to such request.

8. Events of Default. Any one or more of the following events shall constitute
an “Event of Default” by Borrower under this Agreement:

8.1 Failure to Pay. If Borrower fails to pay when due and payable or when
declared due and payable in accordance with the Loan Documents: (i) any
Scheduled Payment within three (3) days of the relevant Payment Date or the
relevant Maturity Date, or (ii) any other portion of the Obligations within ten
(10) days after receipt of written notice from Lender that such payment is due.

8.2 Certain Covenant Defaults. If Borrower fails to perform any obligation under
Section 6.8 or violates any of the covenants contained in Section 7 of this
Agreement.

 

24



--------------------------------------------------------------------------------

8.3 Other Covenant Defaults. If Borrower fails or neglects to perform, keep, or
observe any other material term, provision, condition, covenant, or agreement
contained in this Agreement (other than as set forth in Sections 8.1. 8.2 or 8.4
through 8.13), in any of the other Loan Documents and Borrower has failed to
cure such default within thirty (30) days of the occurrence of such default.
During this thirty (30) day period, the failure to cure the default is not an
Event of Default (but no Loan will be made during the cure period).

8.4 Material Adverse Change. If there occurs a material adverse change in
Borrower’s financial condition as determined by Lender in its reasonable
judgment.

8.5 Seizure of Assets. Etc. If any material portion of Borrower’s assets is
attached, seized, subjected to a writ or distress warrant, or is levied upon, or
comes into the possession of any trustee, receiver or Person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within twenty (20) days, or if Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any of Borrower’s assets by the United States Government,
or any department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, and the same is not released, discharged or
paid within ten (10) days after Borrower receives notice thereof; provided that
none of the foregoing shall constitute an Event of Default where such action or
event is stayed or an adequate bond has been posted pending a good faith contest
by Borrower.

8.6 Service of Process. The delivery of a notice of foreclosure or exclusive
control to any entity holding or maintaining Borrower’s deposit accounts or
accounts holding securities by any Person (other than Lender) seeking to
foreclose or attach any such accounts or securities.

8.7 Default on Indebtedness. One or more defaults shall exist under any
agreement with any third party or parties which consists of the failure to pay
any Indebtedness at maturity or which results in a right by such third party or
parties, whether or not exercised, to accelerate the maturity of Indebtedness in
an aggregate amount in excess of Two Hundred Fifty Thousand Dollars ($250,000).

8.8 Judgments. If a final judgment or judgments for the payment of money (not
adequately covered by Borrower’s insurer) in an amount, individually or in the
aggregate, of at least Two Hundred Fifty Thousand Dollars ($250,000) shall be
rendered against Borrower and shall remain unsatisfied and unstayed for a period
of twenty (20) days or more.

8.9 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty, representation, statement,
certification, or report made to Lender by Borrower or any officer, employee,
agent, or director of Borrower.

8.10 Breach of Warrant. If Borrower shall fail to issue, in accordance with the
terms of the Warrant, shares of preferred stock or common stock, as the case may
be, upon a valid conversion of the Warrant.

 

25



--------------------------------------------------------------------------------

8.11 Unenforceable Loan Document. If any Loan Document shall in any material
respect cease to be, or Borrower shall assert that any Loan Document is not, a
legal, valid and binding obligation of Borrower enforceable in accordance with
its terms.

8.12 Involuntary Insolvency Proceeding. If a proceeding shall have been
instituted in a court having jurisdiction in the premises seeking a decree or
order for relief in respect of Borrower in an involuntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or for the appointment of a receiver, liquidator, assignee, custodian,
trustee (or similar official) of Borrower or for any substantial part of its
Property, or for the winding-up or liquidation of its affairs, and such
proceeding shall remain undismissed or unstayed and in effect for a period of
forty-five (45) consecutive days or such court shall enter a decree or order
granting the relief sought in such proceeding.

8.13 Voluntary Insolvency Proceeding. If Borrower shall commence a voluntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, shall consent to the entry of an order for relief in an
involuntary case under any such law, or shall consent to the appointment of or
taking possession by a receiver, liquidator, assignee, trustee, custodian (or
other similar official) of Borrower or for any substantial part of its Property,
or shall make a general assignment for the benefit of creditors, or shall fail
generally to pay its debts as they become due, or shall take any corporate
action in furtherance of any of the foregoing.

9. Lender’s Rights and Remedies.

9.1 Rights and Remedies. Upon the occurrence and during the continuance of any
Default or Event of Default, Lender shall not have any further obligation to
advance money or extend credit to or for the benefit of Borrower. In addition,
upon the occurrence and during the continuance of an Event of Default, Lender
shall have the rights, options, duties and remedies of a secured party as
permitted by law and, in addition to and without limitation of the foregoing.
Lender may, at its election, without notice of election and without demand, do
any one or more of the following, all of which are authorized by Borrower:

(a) Acceleration of Obligations. Declare all Obligations, whether evidenced by
this Agreement, by any of the other Loan Documents, or otherwise, including
(i) any accrued and unpaid interest, (ii) the amounts which would have otherwise
come due under Section 2.3(b)(ii) if the Loans bad been voluntarily prepaid,
(iii) the unpaid principal balance of the Loans and (iv) all other sums, if any,
that shall have become due and payable hereunder, immediately due and payable
(provided that upon the occurrence of an Event of Default described in
Section 8.12 or 8.13 all Obligations shall become immediately due and payable
without any action by Lender);

(b) Protection of Collateral. Make such payments and do such acts as Lender
considers necessary or reasonable to protect Lender’s security interest in the
Collateral. Borrower agrees to assemble the Collateral if Lender so requires and
to make the Collateral available to Lender as Lender may designate. Borrower
authorizes Lender and its designees and agents to enter the premises where the
Collateral is located, to take and maintain possession of the Collateral, or any
part of it, and to pay, purchase, contest, or compromise any Lien which in

 

26



--------------------------------------------------------------------------------

Lender’s determination appears or is claimed to be prior or superior to its
security interest and to pay all expenses incurred in connection therewith. With
respect to any of Borrower’s owned premises, Borrower hereby grants Lender a
license to enter into possession of such premises and to occupy the same,
without charge, for up to one hundred twenty (120) days in order to exercise any
of Lender’s rights or remedies provided herein, at law, in equity, or otherwise;

(c) Preparation of Collateral for Sale. Ship, reclaim, recover, store, finish,
maintain, repair, prepare for sale, advertise for sale, and sell (in the manner
provided for herein) the Collateral;

(d) Sale of Collateral. Sell the Collateral at either a public or private sale,
or both, by way of one or more contracts or transactions, for cash or on terms,
in such manner and at such places (including Borrower’s premises) as Lender
determines are commercially reasonable; and

(e) Purchase of Collateral. Credit bid and purchase all or any portion of the
Collateral at any public sale.

Any deficiency that exists after disposition of the Collateral as provided above
will be paid immediately by Borrower.

9.2 Set Off Right. Upon the occurrence and during the continuance of an Event of
Default, Lender may set off and apply to the Obligations any and all
indebtedness at any time owing to or for the credit or the account of Borrower
or any other assets of Borrower in Lender’s possession or control.

9.3 Effect of Sale. Upon the occurrence and during the continuance of an Event
of Default, to the extent permitted by law, Borrower covenants that it will not
at any time insist upon or plead, or in any manner whatsoever claim or take any
benefit or advantage of, any stay or extension law now or at any time hereafter
in force, nor claim, take nor insist upon any benefit or advantage of or from
any law now or hereafter in force providing for the valuation or appraisement of
the Collateral or any part thereof prior to any sale or sales thereof to be made
pursuant to any provision herein contained, or to the decree, judgment or order
of any court of competent jurisdiction; nor, after such sale or sales, claim or
exercise any right under any statute now or hereafter made or enacted by any
state or otherwise to redeem the property so sold or any part thereof, and, to
the full extent legally permitted, except as to rights expressly provided
herein, hereby expressly waives for itself and on behalf of each and every
Person, except decree or judgment creditors of Borrower, acquiring any interest
in or title to the Collateral or any part thereof subsequent to the date of this
Agreement, all benefit and advantage of any such law or laws, and covenants that
it will not invoke or utilize any such law or laws or otherwise hinder, delay or
impede the execution of any power herein granted and delegated to Lender, but
will suffer and permit the execution of every such power as though no such
power, law or laws had been made or enacted. Any sale, whether under any power
of sale hereby given or by virtue of judicial proceedings, shall operate to
divest all right, title, interest, claim and demand whatsoever, either at law or
in equity, of Borrower in and to the Property sold, and shall be a perpetual
bar, both at law and in equity, against Borrower, its successors and assigns,
and

 

27



--------------------------------------------------------------------------------

against any and all Persons claiming the Property sold or any part thereof
under, by or through Borrower, its successors or assigns.

9.4 Power of Attorney in Respect of the Collateral. Borrower does hereby
irrevocably appoint Lender (which appointment is coupled with an interest), the
true and lawful attorney in fact of Borrower with full power of substitution,
for it and in its name to file any notices of security interests, financing
statements and continuations and amendments thereof pursuant to the Code or
federal law, as may be necessary to perfect, or to continue the perfection of
Lender’s security interests in the Collateral. Borrower does hereby irrevocably
appoint Lender (which appointment is coupled with an interest) on the occurrence
and during the continuance of an Event of Default, the true and lawful attorney
in fact of Borrower with full power of substitution, for it and in its name:
(a) to ask, demand, collect, receive, receipt for, sue for, compound and give
acquittance for any and all rents, issues, profits, avails, distributions,
income, payment draws and other sums in which a security interest is granted
under Section 4 with full power to settle, adjust or compromise any claim
thereunder as fully as if Lender were Borrower itself; (b) to receive payment of
and to endorse the name of Borrower to any items of Collateral (including
checks, drafts and other orders for the payment of money) that come into
Lender’s possession or under Lender’s control; (c) to make all demands, consents
and waivers, or take any other action with respect to, the Collateral; (d) in
Lender’s discretion to file any claim or take any other action or proceedings,
either in its own name or in the name of Borrower or otherwise, which Lender may
reasonably deem necessary or appropriate to protect and preserve the right,
title and interest of Lender in and to the Collateral; (e) endorse Borrower’s
name on any checks or other forms of payment or security; (f) sign Borrower’s
name on any invoice or bill of lading for any account or drafts against account
debtors; (g) make, settle, and adjust all claims under Borrower’s insurance
policies; (h) settle and adjust disputes and claims about the accounts directly
with account debtors, for amounts and on terms Lender determines reasonable;
(i) transfer the Collateral into the name of Lender or a third party as the Code
permits; and (j) to otherwise act with respect thereto as though Lender were the
outright owner of the Collateral.

9.5 Lender’s Expenses. If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Lender may do any or all of the following:
(a) make payment of the same or any part thereof; or (b) obtain and maintain
insurance policies of the type discussed in Section 6.8 of this Agreement, and
take any action with respect to such policies as Lender deems prudent. Any
amounts paid or deposited by Lender shall constitute Lender’s Expenses, shall be
immediately due and payable, shall bear interest at the Default Rate and shall
be secured by the Collateral. Any payments made by Lender shall not constitute
an agreement by Lender to make similar payments in the future or a waiver by
Lender of any Event of Default under this Agreement. Borrower shall pay all
reasonable fees and expenses, including without limitation, Lender’s Expenses,
incurred by Lender in the enforcement or attempt to enforce any of the
Obligations hereunder not performed when due.

9.6 Remedies Cumulative. Lender’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Lender shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity. No exercise by Lender of one right or remedy shall
be deemed an election, and no waiver by

 

28



--------------------------------------------------------------------------------

Lender of any Event of Default on Borrower’s part shall be deemed a continuing
waiver. No delay by Lender shall constitute a waiver, election, or acquiescence
by it.

9.7 Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Lender, at the time
of or received by Lender after the occurrence of an Event of Default hereunder)
shall be paid to and applied as follows:

(a) First, to the payment of reasonable out-of-pocket costs and expenses,
including all amounts expended to preserve the value of the Collateral, of
foreclosure or suit, if any, and of such sale and the exercise of any other
rights or remedies, and of all proper fees, expenses, liability and advances,
including reasonable legal expenses and attorneys’ fees, incurred or made
hereunder by Lender, including, without limitation, Lender’s Expenses;

(b) Second, to the payment to Lender of the amount then owing or unpaid on the
Loans for any accrued and unpaid interest, the amounts which would have
otherwise come due under Section 2.3(b)(ii), if the Loans had been voluntarily
prepaid, the principal balance of the Loans, and all other Obligations with
respect to the Loans (“provided, however, if such proceeds shall be insufficient
to pay in full the whole amount so due, owing or unpaid upon the Loans, then to
the unpaid interest thereon, then to the amounts which would have otherwise come
due under Section 2.3(b)(ii), if the Loans had been voluntarily prepaid, then to
the principal balance of the Loans, and then to the payment of other amounts
then payable to Lender under any of the Loan Documents); and

(c) Third, to the payment of the surplus, if any, to Borrower, its successors
and assigns, or to the Person lawfully entitled to receive the same.

9.8 Reinstatement of Rights. If Lender shall have proceeded to enforce any right
under this Agreement or any other Loan Document by foreclosure, sale, entry or
otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely, then and in every such case
(unless otherwise ordered by a court of competent jurisdiction), Lender shall be
restored to its former position and rights hereunder with respect to the
Property subject to the security interest created under this Agreement.

10. Waivers; Indemnification.

10.1 Demand; Protest. Borrower waives demand, protest, notice of protest, notice
of default or dishonor, notice of payment and nonpayment, notice of any default,
nonpayment at maturity, release, compromise, settlement, extension, or renewal
of accounts, documents, instruments, chattel paper, and guarantees at any time
held by Lender on which Borrower may in any way be liable; except for notices,
if any, specifically provided for herein.

10.2 Lender’s Liability for Collateral. So long as Lender complies with its
obligations, if any, under the Code, Lender shall not in any way or manner be
liable or responsible for: (a) the safekeeping of the Collateral; (b) any loss
or damage thereto occurring or arising in any manner or fashion from any cause
other than Lender’s gross negligence or willful misconduct; (c) any diminution
in the value thereof; or (d) any act or default of any

 

29



--------------------------------------------------------------------------------

carrier, warehouseman, bailee, forwarding agency, or other Person whomsoever.
All risk of loss, damage or destruction of the Collateral shall be borne by
Borrower.

10.3 Indemnification and Waiver. Whether or not the transactions contemplated
hereby shall be consummated:

(a) General Indemnity. Borrower agrees upon demand to pay or reimburse Lender
for all liabilities, obligations and reasonable out-of-pocket expenses,
including Lender’s Expenses and reasonable fees and expenses of counsel for
Lender from time to time arising in connection with the enforcement or
collection of sums due under the Loan Documents, and in connection with any
amendment or modification of the Loan Documents or any “work-out” in connection
with the Loan Documents. Borrower shall indemnify, reimburse and hold Lender,
and each of its respective successors, assigns, agents, attorneys, officers,
directors, shareholders, servants, agents and employees (each an “Indemnified
Person”“) harmless from and against all liabilities, losses, damages, actions,
suits, demands, claims of any kind and nature (including claims relating to
environmental discharge, cleanup or compliance), all costs and expenses
whatsoever to the extent they may be incurred or suffered by such Indemnified
Person in connection therewith (including reasonable attorneys’ fees and
expenses), fines, penalties (and other charges of any applicable Governmental
Authority), licensing fees relating to any item of Collateral, damage to or loss
of use of property (including consequential or special damages to third parties
or damages to Borrower’s property), or bodily injury to or death of any person
(including any agent or employee of Borrower) (each, a “Claim”), directly or
indirectly relating to or arising out of the use of the proceeds of the Loans or
otherwise, die falsity of any representation or warranty of Borrower or
Borrower’s failure to comply with the terms of this Agreement or any other Loan
Document. The foregoing indemnity shall cover, without limitation, (i) any Claim
in connection with a design or other defect (latent or patent) in any item of
equipment or product included in the Collateral, (ii) any Claim for infringement
of any patent, copyright, trademark or other intellectual property right,
(iii) any Claim resulting from the presence on or under or the escape, seepage,
leakage, spillage, discharge, emission or release of any Hazardous Materials on
the premises owned, occupied or leased by Borrower, including any Claims
asserted or arising under any Environmental Law, (iv) any Claim for negligence
or strict or absolute liability in tort, or (v) any Claim asserted as to or
arising under any Account Control Agreement; provided, however. Borrower shall
not indemnify Lender for any liability incurred by Lender as a result of
Lender’s breach of this Agreement, gross negligence or willful misconduct. Such
indemnities shall continue in full force and effect, notwithstanding the
expiration or termination of this Agreement. Upon Lender’s written demand,
Borrower shall assume and diligently conduct, at its sole cost and expense, the
entire defense of Lender, each of its partners, and each of their respective,
agents, employees, directors, officers, shareholders, successors and assigns
against any indemnified Claim described in this Section 10.3(a). Borrower shall
not settle or compromise any Claim against or involving Lender without first
obtaining Lender’s written consent thereto, which consent shall not be
unreasonably withheld.

(b) Waiver. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT
OR ANYWHERE ELSE, BORROWER AGREES THAT IT SHALL NOT SEEK FROM LENDER UNDER ANY
THEORY OF LIABILITY (INCLUDING ANY THEORY IN TORTS), ANY SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES.

 

30



--------------------------------------------------------------------------------

(c) Survival: Defense. The obligations in this Section 10.3 shall survive
payment of all other Obligations pursuant to Section 12.8. At the election of
any Indemnified Person, Borrower shall defend such Indemnified Person using
legal counsel satisfactory to such Indemnified Person in such Person’s
reasonable discretion, at the sole cost and expense of Borrower. All amounts
owing under this Section 10.3 shall be paid within thirty (30) days after
written demand.

11. Notices. Unless otherwise provided in this Agreement, all notices or demands
by any party relating to this Agreement or any other agreement entered into in
connection herewith shall be in writing and (except for financial statements and
other informational documents which may be sent by first-class mail, postage
prepaid) shall be personally delivered or sent by certified mail, postage
prepaid, return receipt requested, by prepaid nationally recognized overnight
courier, or by prepaid facsimile to Borrower or to Lender, as the case may be,
at their respective addresses set forth below:

 

If to Borrower:

   Infinity Pharmaceuticals, Inc.   

780 Memorial Drive

  

Cambridge, MA 02139

  

Attention:

  

Fax:

  

Ph:

If to Lender:

  

Horizon Technology Funding Company LLC

  

76 Batterson Park Road

  

Farmington, CT 06032

  

Attention: Legal Department

  

Fax: (860) 676-8655

  

Ph: (860) 676-8654

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

12. General Provisions.

12.1 Successors and Assigns. This Agreement and the Loan Documents shall bind
and inure to the benefit of the respective successors and permitted assigns of
each of the parties; provided, however, neither this Agreement nor any rights
hereunder may be assigned by Borrower without Lender’s prior written consent,
which consent may be granted or withheld in Lender’s sole discretion. Lender
shall have the right without the consent of or notice to Borrower to sell,
transfer, assign, negotiate, or grant participations in all or any part of, or
any interest in Lender’s rights and benefits hereunder. Lender may disclose the
Loan Documents and any other financial or other information relating to Borrower
or any Subsidiary to any potential participant or assignee of any of the Loans,
provided that such participant or assignee agrees in a manner enforceable by
Borrower to protect the confidentiality of such documents and information in
accordance with the terms of Section 14.

 

31



--------------------------------------------------------------------------------

12.2 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

12.3 Severability of Provisions. Each provision of this Agreement shall be
several from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

12.4 Entire Agreement; Construction; Amendments and Waivers.

(a) Entire Agreement. This Agreement and each of the other Loan Documents dated
as of the date hereof, taken together, constitute and contain the entire
agreement between Borrower and Lender and supersede any and all prior
agreements, negotiations, correspondence, understandings and communications
between the parties, whether written or oral, respecting the subject matter
hereof. Borrower acknowledges that it is not relying on any representation or
agreement made by Lender or any employee, attorney or agent thereof, other than
the specific agreements set forth in this Agreement and the Loan Documents.

(b) Construction. This Agreement is the result of negotiations between and has
been reviewed by each of Borrower and Lender executing this Agreement as of the
date hereof and their respective counsel; accordingly, this Agreement shall be
deemed to be the product of the parties hereto, and no ambiguity shall be
construed in favor of or against Borrower or Lender. Borrower and Lender agree
that they intend the literal words of this Agreement and the other Loan
Documents and that no parol evidence shall be necessary or appropriate to
establish Borrower’s or Lender’s actual intentions.

(c) Amendments and Waivers. Any and all discharges or waivers of, or consents to
any departures from any provision of this Agreement or of any of the other Loan
Documents shall not be effective without the written consent of Lender. Any and
all amendments and modifications of this Agreement or of any of the other Loan
Documents shall not be effective without the written consent of Lender and
Borrower. Any waiver or consent with respect to any provision of the Loan
Documents shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on Borrower in any case
shall entitle Borrower to any other or further notice or demand in similar or
other circumstances. Any amendment, modification, waiver or consent affected in
accordance with this Section 12.4 shall be binding upon Lender and on Borrower.

12.5 Reliance by Lender. All covenants, agreements, representations and
warranties made herein by Borrower shall be deemed to be material to and to have
been relied upon by Lender, notwithstanding any investigation by Lender.

12.6 No Set-Offs by Borrower. All sums payable by Borrower pursuant to this
Agreement or any of the other Loan Documents shall be payable without notice or
demand and shall be payable in United States Dollars without set-off or
reduction of any manner whatsoever.

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed

 

32



--------------------------------------------------------------------------------

and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.

12.8 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations or
commitment to fund remain outstanding. The obligations of Borrower to indemnify
Lender with respect to the expenses, damages, losses, costs and liabilities
described in Section 10.3 shall survive until all applicable statute of
limitations periods with respect to actions that may be brought against Lender
have run.

13. Special Provisions. Lender agrees that it has reviewed the Merger Agreement
and consents to all the transactions contemplated in the Merger Agreement and
the consummation thereof. Lender further confirms that it has reviewed
Borrower’s Disclosure Schedule filed with the Merger Agreement and agrees that,
to the extent information is disclosed in Borrower’s Disclosure Schedule to the
Merger Agreement, that information is deemed to have been disclosed to the
Lender under this Agreement and incorporated, to the extent applicable, into the
Disclosure Schedule to the Agreement.

14. Relationship of Parties. Borrower and Lender acknowledge, understand and
agree that the relationship between Borrower, on the one hand, and Lender, on
the other, is, and at all time shall remain solely that of a borrower and
lender. Lender shall not under any circumstances be construed to be a partner or
a joint venturer of Borrower or any of its Affiliates; nor shall Lender under
any circumstances be deemed to be in a relationship of confidence or trust or a
fiduciary relationship with Borrower or any of its Affiliates, or to owe any
fiduciary duty to Borrower or any of its Affiliates. Lender does not undertake
or assume any responsibility or duty to Borrower or any of its Affiliates to
select, review, inspect, supervise, pass judgment upon or otherwise inform
Borrower or any of its Affiliates of any matter in connection with its or their
Property, any Collateral held by Lender or the operations of Borrower or any of
its Affiliates. Borrower and each of its Affiliates shall rely entirely on their
own judgment with respect to such matters, and any review, inspection,
supervision, exercise of judgment or supply of information undertaken or assumed
by Lender in connection with such matters is solely for the protection of Lender
and neither Borrower nor any Affiliate is entitled to rely thereon.

15. Confidentiality. All information (other than periodic reports filed by
Borrower with the Securities and Exchange Commission) disclosed by Borrower to
Lender in writing or through inspection pursuant to this Agreement that is
marked confidential or that a reasonable person would expect to be confidential
shall be considered confidential. Lender agrees to use the same degree of care
to safeguard and prevent disclosure of such confidential information as Lender
uses with its own confidential information, but in any event no less than a
reasonable degree of care. Lender shall not disclose such information to any
third party (other than to Lender’s partners, attorneys, governmental
regulators, or auditors, or to Lender’s subsidiaries and affiliates and
prospective transferees and purchasers of the Loans, all subject to the same
confidentiality obligation set forth herein or as required by law, regulation,
subpoena or other order to be disclosed) and shall use such information only for
purposes of evaluation of its investment in Borrower and the exercise of
Lender’s rights and the enforcement of its remedies under this Agreement and the
other Loan Documents. The obligations of confidentiality shall not apply to any
information that (a) was known to the public prior to disclosure by Borrower

 

33



--------------------------------------------------------------------------------

under this Agreement, (b) becomes known to the public through no fault of
Lender, (c) is disclosed to Lender by a third party having a legal right to make
such disclosure, or (d) is independently developed by Lender. Notwithstanding
the foregoing, Lender’s agreement of confidentiality shall not apply if Lender
has acquired indefeasible title to any Collateral or in connection with any
enforcement or exercise of Lender’s rights and remedies under this Agreement
following an Event of Default, including the enforcement of Lender’s security
interest in the Collateral.

16. CHOICE OF LAW AND VENUE: JURY TRIAL WAIVER. THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
CONNECTICUT, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW. EACH OF BORROWER
AND LENDER HEREBY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS LOCATED IN THE STATE OF CONNECTICUT. BORROWER AND LENDER HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.

[Remainder of page intentionally left blank.]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

BORROWER:

INFINITY PHARMACEUTICALS, INC.

By:  

/s/ Thomas J. Burke

Name:

 

Thomas J. Burke

Title:

 

Controller/Treasurer

LENDER:

HORIZON TECHNOLOGY FUNDING COMPANY LLC By: Horizon Technology Finance, LLC, its
sole member By:  

/s/ Robert D. Pomeroy, Jr.

Name:

 

Robert D. Pomeroy, Jr.

Title:

 

Managing Member

 

35



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A    Disclosure Schedule Exhibit B    Funding Certificate Exhibit C   
Form of Note Exhibit D    Form of Officer’s Certificate



--------------------------------------------------------------------------------

EXHIBIT B

FUNDING CERTIFICATE

The undersigned, being the duly elected and acting ___________________________
of INFINITY PHARMACEUTICALS, INC., a Delaware corporation (“Borrower”), does
hereby certify in such capacity to HORIZON TECHNOLOGY FUNDING COMPANY LLC (the
“Lender”) in connection with that certain Venture Loan and Security Agreement
dated as of [Date] by and between Borrower and Lender (the “Loan Agreement”;
with other capitalized terms used below having the meanings ascribed thereto in
the Loan Agreement) that:

1. The representations and warranties made by Borrower in Section 5 of the Loan
Agreement and in the other Loan Documents are true and correct as of the date
hereof in all material respects.

2. No event or condition exists that would constitute a Default or an Event of
Default under the Loan Agreement or any other Loan Document.

3. Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement in all material respects.

4. All conditions referred to in Section 3.1 and 3.2 of the Loan Agreement to
the making of the Loan to be made on or about the date hereof have been
satisfied.

5. No material adverse change in the results of operations or financial
condition of Borrower, whether or not arising from transactions in the ordinary
course of business, has occurred since December 31, 2005.

6. The proceeds for Loan [    ] should be disbursed as follows:

 

Disbursement from Lender:

  

Loan Amount

   $

Less:

  

Legal Fees

   $

Balance of Commitment Fee

   $

Net Proceeds due from Lender:

  

$



--------------------------------------------------------------------------------

7. The aggregate net proceeds of Loan [    ] in the amount of
$                                                  shall be transferred to
Borrower’s account as follows:

 

Account Name:

   Operating Account

Bank Name:

   Silicon Valley Bank

Bank Address:

   3003 Tasman Drive, Santa Clara, CA 95054

Attention:

  

Telephone:

  

Account Number:

  

3300323007

ABA Number:

  

121140399

 

Dated:                     , 2006

 

BORROWER:

INFINITY PHARMACEUTICALS, INC.

By:

    

Name:

    

Title:

    



--------------------------------------------------------------------------------

EXHIBIT C

SECURED PROMISSORY NOTE

(Loan[  ])

 

$                                         

   Dated: [Date]

FOR VALUE RECEIVED, the undersigned, INFINITY PHARMACEUTICALS, INC., a Delaware
corporation (“Borrower”“), HEREBY PROMISES TO PAY to the order of HORIZON
TECHNOLOGY FUNDING COMPANY LLC, a Delaware limited liability company (“Lender”)
the principal amount of __________ Dollars ($_________) or such lesser amount as
shall equal the outstanding principal balance of the Loan [    ] (the “Loan”)
made to Borrower by Lender pursuant to the Loan Agreement (as defined below),
and to pay all other amounts due with respect to the Loan on the dates and in
the amounts set forth in the Loan Agreement.

Interest on the principal amount of this Note from the date of this Note shall
accrue at the Loan Rate or, if applicable, the Default Rate. The Loan Rate for
this Note is __% per annum based on a year of twelve 30-day months. If the
Funding Date is not the first day of the month, interim interest accruing from
the Funding Date through the last day of that month shall be paid on the first
calendar day of the next calendar month. Commencing ___________, 200_, through
and including __________, 200_, on the first day of each month (each an
“Interest Payment Date”) Borrower shall make payments of accrued interest only
on the outstanding principal amount of the Loan. Commencing on
                    , 200_, and continuing on the first day of each month
thereafter (each a “Principal and Interest Payment Date” and, collectively with
each Interest Payment Date, each a “Payment Date”). Borrower shall make to
Lender ________ (___) equal payments of principal plus accrued interest on the
then outstanding principal amount due hereunder of _________ Dollars ($_____).
If not sooner paid, all outstanding amounts hereunder and under the Loan
Agreement shall become due and payable on _______________.

Principal, interest and all other amounts due with respect to the Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement. The principal amount of this Note and the interest rate
applicable thereto, and all payments made with respect thereto, shall be
recorded by Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Note.

This Note is referred to in, and is entitled to the benefits of, the Venture
Loan and Security Agreement dated as of [Date] by and between Borrower and
Lender (the “Loan Agreement”). The Loan Agreement, among other things,
(a) provides for the making of a secured Loan to Borrower, and (b) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events.

This Note may not be prepaid, except as set forth in Section 2.3 of the Loan
Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Loan, interest on the Loan and all other amounts due Lender under the Loan
Agreement is secured under the Loan Agreement.



--------------------------------------------------------------------------------

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due. This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Connecticut.

Note Register; Ownership of Note. The ownership of an interest in this Note
shall be registered on a record of ownership maintained by Borrower or its
agent. Borrower shall register any transfers of any interest in this Note on
such register within ten (10) days of notice by the last registered holder of
such transfer. Notwithstanding anything else in this Note to the contrary, the
right to the principal of, and stated interest on, this Note may be transferred
only if the transfer is registered on such record of ownership and the
transferee is identified as the owner of an interest in the obligation. Borrower
shall be entitled to treat the registered holder of this Note (as recorded on
such record of ownership) as the owner in fact thereof for all purposes and
shall not be bound to recognize any equitable or other claim to or interest in
this Note on the part of any other person or entity.

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

INFINITY PHARMACEUTICALS, INC.

By:

    

Name:

    

Title:

    



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF OFFICER’S CERTIFICATE

TO: HORIZON TECHNOLOGY FUNDING COMPANY LLC

Reference is made to the Venture Loan and Security Agreement dated as of
_______, 200_ (as it may be amended from time to time, the “Loan Agreement”) by
and between INFINITY PHARMACEUTICALS, INC. (“Borrower”) and HORIZON TECHNOLOGY
FUNDING COMPANY LLC (“Lender”). Unless otherwise defined herein, capitalized
terms have the meanings given such terms in the Loan Agreement.

The undersigned Responsible Officer of Borrower, in such capacity, hereby
certifies to Lender that:

 

1. No Event of Default or Default exists under the Loan Agreement. (If a Default
or Event of Default has occurred, specify the nature and extent thereof and the
action Borrower proposes to take with respect thereto.)

 

2. The information provided in Section 1 of the Disclosure Schedule is currently
true and accurate, except as noted below.

 

3. Borrower is in compliance in all material respects with the provisions of
Sections 4, 6 and 7 of the Loan Agreement, except as noted below.

 

4. Attached herewith are the [monthly financial statements pursuant to
Section 6.3(a) of the Loan Agreement/annual audited financial statements
pursuant to Section 6.3(b) of the Loan Agreement]. These have been prepared in
accordance with GAAP and are consistent from one period to the next except as
noted below.

NOTES TO ABOVE CERTIFICATIONS:

                    

 

BORROWER:

INFINITY PHARMACEUTICALS, INC.

By:

    

Name:

    

Title:

    



--------------------------------------------------------------------------------

SECURED PROMISSORY NOTE

(Loan A)

 

$5,000,000.00

   Dated: June 30, 2006

FOR VALUE RECEIVED, the undersigned, INFINITY PHARMACEUTICALS, INC., a Delaware
corporation (“Borrower”), HEREBY PROMISES TO PAY to the order of HORIZON
TECHNOLOGY FUNDING COMPANY LLC, a Delaware limited liability company (“Lender”)
the principal amount of Five Million Dollars ($5,000,000.00) or such lesser
amount as shall equal the outstanding principal balance of the Loan A (the
“Loan”) made to Borrower by Lender pursuant to the Loan Agreement (as defined
below), and to pay all other amounts due with respect to the Loan on the dates
and in the amounts set forth in the Loan Agreement.

Interest on the principal amount of this Note from the date of this Note shall
accrue at the Loan Rate or, if applicable, the Default Rate. The Loan Rate for
this Note is 11.93% per annum based on a year of twelve 30-day months. If the
Funding Date is not the first day of the month, interim interest accruing from
the Funding Date through the last day of that month shall be paid on the first
calendar day of the next calendar month. Commencing August 1, 2006, through and
including April 1, 2007, on the first day of each month (each an “Interest
Payment Date”) Borrower shall make payments of accrued interest only on the
outstanding principal amount of the Loan, each in the amount of Forty-Nine
Thousand Seven Hundred Eight and 33/100 Dollars ($49,708.33). Commencing on
May 1, 2007, and continuing on the first day of each month thereafter through
and including October 1, 2009 (each a “Principal and Interest Payment Date” and,
collectively with each Interest Payment Date, each a “Payment Date”), Borrower
shall make to Lender equal payments of principal plus accrued interest on the
then outstanding principal amount due hereunder in the amount of One Hundred
Ninety Three Thousand Five Hundred Seventy-Five and 50/100 Dollars
($193,575.50). If not sooner paid, all outstanding amounts hereunder and under
the Loan Agreement shall become due and payable on October 1, 2009.

Principal, interest and all other amounts due with respect to the Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement. The principal amount of this Note and the interest rate
applicable thereto, and all payments made with respect thereto, shall be
recorded by Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto which is part of this Note.

This Note is referred to in, and is entitled to the benefits of, the Venture
Loan and Security Agreement dated on or about the date hereof by and between
Borrower and Lender (the “Loan Agreement”). Capitalized terms in this Note not
otherwise defined herein shall have the meanings set forth in the Loan
Agreement. The Loan Agreement, among other things, (a) provides for the making
of a secured Loan to Borrower, and (b) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events.



--------------------------------------------------------------------------------

This Note may not be prepaid, except as set forth in Section 2.3 of the Loan
Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Loan, interest on the Loan and all other amounts due Lender under the Loan
Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due. This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Connecticut.

Note Register; Ownership of Note. The ownership of an interest in this Note
shall be registered on a record of ownership maintained by Borrower or its
agent. Borrower shall register any transfers of any interest in this Note on
such register within ten (10) days of notice by the last registered holder of
such transfer. Notwithstanding anything else in this Note to the contrary, the
right to the principal of, and stated interest on, this Note may be transferred
only if the transfer is registered on such record of ownership and the
transferee is identified as the owner of an interest in the obligation. Borrower
shall be entitled to treat the registered holder of this Note (as recorded on
such record of ownership) as the owner in fact thereof for all purposes and
shall not be bound to recognize any equitable or other claim to or interest in
this Note on the part of any other person or entity.

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

INFINITY PHARMACEUTICALS, INC.

By:

 

/s/ Thomas J. Burke

Name:

 

Thomas J. Burke

Title:

 

Controller/Treasurer

 

2



--------------------------------------------------------------------------------

SECURED PROMISSORY NOTE

(Loan B)

 

$2,500,000.00    Dated: June 30, 2006

FOR VALUE RECEIVED, the undersigned, INFINITY PHARMACEUTICALS, INC., a Delaware
corporation (“Borrower”) HEREBY PROMISES TO PAY to the order of HORIZON
TECHNOLOGY FUNDING COMPANY LLC, a Delaware limited liability company (“Lender”)
the principal amount of Two Million Five Hundred Thousand Dollars
($2,500,000.00) or such lesser amount as shall equal the outstanding principal
balance of the Loan B (the “Loan”) made to Borrower by Lender pursuant to the
Loan Agreement (as defined below), and to pay all other amounts due with respect
to the Loan on the dates and in the amounts set forth in the Loan Agreement.

Interest on the principal amount of this Note from the date of this Note shall
accrue at the Loan Rate or, if applicable, the Default Rate. The Loan Rate for
tins Note is 11.93% per annum based on a year of twelve 30-day months. If the
Funding Date is not the first day of the month, interim interest accruing from
the Funding Date through the last day of that month shall be paid on the first
calendar day of the next calendar month. Commencing August 1, 2006, through and
including April 1, 2007, on the first day of each month (each an “Interest
Payment Date”) Borrower shall make payments of accrued interest only on the
outstanding principal amount of the Loan, each in the amount of Twenty-Four
Thousand Eight Hundred Fifty-Four and 17/100 Dollars ($24,854.17). Commencing on
May 1, 2007, and continuing on the first day of each month thereafter through
and including October 1, 2009 (each a “Principal and Interest Payment Date” and,
collectively with each Interest Payment Date, each a “Payment Date”), Borrower
shall make to Lender equal payments of principal plus accrued interest on the
then outstanding principal amount due hereunder in the amount of Ninety-Six
Thousand Seven Hundred Eighty-Seven and 75/100 Dollars ($96,787.75). If not
sooner paid, all outstanding amounts hereunder and under the Loan Agreement
shall become due and payable on October 1, 2009.

Principal, interest and all other amounts due with respect to the Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement. The principal amount of this Note and the interest rate
applicable thereto, and all payments made with respect thereto, shall be
recorded by Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto winch is part of this Note.

This Note is referred to in, and is entitled to the benefits of, the Venture
Loan and Security Agreement dated on or about the date hereof by and between
Borrower and Lender (the “Loan Agreement”). Capitalized terms in tins Note not
otherwise defined herein shall have the meanings set forth in the Loan
Agreement. The Loan Agreement, among other things, (a) provides for the making
of a secured Loan to Borrower, and (b) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events.



--------------------------------------------------------------------------------

This Note may not be prepaid, except as set forth in Section 2.3 of the Loan
Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Loan, interest on the Loan and all other amounts due Lender under the Loan
Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due. This Note shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Connecticut.

Note Register; Ownership of Note. The ownership of an interest in this Note
shall be registered on a record of ownership maintained by Borrower or its
agent. Borrower shall register any transfers of any interest in this Note on
such register within ten (10) days of notice by the last registered holder of
such transfer. Notwithstanding anything else in this Note to the contrary, the
right to the principal of, and stated interest on, this Note may be transferred
only if the transfer is registered on such record of ownership and the
transferee is identified as the owner of an interest in the obligation. Borrower
shall be entitled to treat the registered holder of this Note (as recorded on
such record of ownership) as the owner in fact thereof for all purposes and
shall not be bound to recognize any equitable or other claim to or interest in
this Note on the part of any other person or entity.

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

INFINITY PHARMACEUTICALS, INC.

By:

 

/s/ Thomas J. Burke

Name:

 

Thomas J. Burke

Title:

 

Controller/Treasurer

 

2